Wright, J.,
dissenting. I agree with the content of the Chief Justice’s dissent and the thrust of the remarks made by my colleague Justice Holmes. I am mindful of the legitimate concerns of an employee who faces arbitrary and improper discharge and certainly do not question the wisdom of R.C. 3113.213(D) and its predecessor. However, I think it is the task of the General Assembly to create a public policy exception to the doctrine of employment at will coupled with an appropriate sanction. For us to take over this task is wholly inappropriate judicial discourse.
The reason I write a dissent in addition to those of my other two colleagues is that I am troubled by the third paragraph of the syllabus in this opinion, which is an expansion of tort remedies to the employment context. This sort of approach has potentially enormous consequences for the stability of the business community and our state’s economy as a whole. Recently, in a scholarly and lengthy opinion, the Supreme Court of California discarded the tort approach to common-law wrongful discharge in Foley v. Interactive Data Corp. (1988), 47 Cal. 3d 654, 254 Cal. Rptr. 211, 765 P. 2d 373. In recent cases such as Kelly v. Georgia-Pacific Corp. (1989), 46 Ohio St. 3d 134, 545 N.E. 2d 1244, we have seemingly, almost by accident, broadened the common-law remedy pertaining to wrongful discharge. Some of this language may lead to unintended consequences and .visit both the employer and employee with the worst of all possible worlds by way of groundless litigation. In the words of Professor Gould:
“* * * [E]mployers are subject to volatile and unpredictable juries that frequently act without regard to legal instructions. Moreover, the employees who benefit are few and far between, first, because of the difficulties involved in staying the course of a lengthy and expensive judicial process, and second, because of the limitations inherent in the legal doctrines adopted by the courts.” Gould, Stemming the Wrongful Discharge Tide: A Case for Arbitration (1987/1988), 13 Emp. Rel. L. J. 404, 413.
I am hopeful the Bar will treat this case as an anomaly. However, I fear that this sort of result can only precipitate a situation where the Ohio General Assembly will be forced to reverse our actions by legislative fiat.